PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”), is dated effective as of
March 29, 2006, between SERIES A, LLC, an Arizona limited liability company
(“Seller”) having an address at 2555 East Camelback Road, Suite 400, Phoenix,
Arizona 85016, and COLE OPERATING PARTNERSHIP II, LP, a Delaware limited
partnership (“Purchaser”), having an address at 2555 East Camelback Road, Suite
400, Phoenix, Arizona 85016.

 

RECITALS:

 

 

A.

Seller owns 100% of the membership interest (“Sale Assets”) in Cole WW II, LLC,
an Arizona limited liability company (“Cole WW II”). Cole WW II is the sole
member of ConWa Equity II LLC, a Delaware limited liability company (“ConWa
Equity II”). ConWa Equity II is the sole member of ConWa Property II LLC, a
Delaware limited liability company (“ConWa Property II”).

 

 

B.

Cole WW II is the sole member of SWA Remeq II, LLC, a Delaware limited liability
company (“SWA Remeq II”). SWA Remeq II is the sole member of SWA Remainder II
LLC, a Delaware limited liability company (“SWA Remainder II”).

 

 

C.

ConWa Property II owns an estate for years in the parcels of land described in
Schedule A hereto (the “Land”) and fee title to the improvements situated
thereon and SWA Remainder II owns the remainder interest in the Land, all
subject to the existing state of title;

 

 

D.

Purchaser desires to acquire from Seller, and Seller desires to sell to
Purchaser, the Sale Assets in accordance with and subject to the terms and
conditions of this Agreement.

 

NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, Seller and Purchaser agree as
follows:

 

ARTICLE I

Definitions

 

The following capitalized terms used in this Agreement shall have the meanings
ascribed to them below:

 

“Assignment” shall have the meaning set forth in Section 2.03(b) of this
Agreement.

 

“Cash Portion” shall have the meaning set forth in Section 2.02 of this
Agreement.

 

“Closing” shall have the meaning set forth in Section 2.03(a) of this Agreement.

 

“Closing Date” shall have the meaning set forth in Section 2.03(a) of this
Agreement.

 

“Cole WW II” shall have the meaning set forth in the Recitals of this Agreement.

 

“ConWa Equity II” shall have the meaning set forth in the Recitals of this
Agreement.

 

“ConWa Property II” shall have the meaning set forth in the Recitals of this
Agreement.

 

“Lender” shall mean SouthTrust Bank, an Alabama banking corporation.

 

“Land” shall have the meaning set forth in the Recitals of this Agreement.

 

“Lessee” shall mean Wawa, Inc., a New Jersey corporation.

 

“Loan” shall mean that $7,234,787.00 loan from Lender to Cole WW II, secured by
the Properties.

 

 


--------------------------------------------------------------------------------



 

 

“Material Organizational Documents” shall mean, collectively, the following
documents, as the same may hereafter be amended:

 

 

(a)

Certificate of Formation of ConWa Property II;

 

 

(b)

Limited Liability Company Agreement of ConWa Property II, together with any
amendments thereto;

 

 

(c)

Certificate of Formation of ConWa Equity II;

 

(d) Limited Liability Company Agreement of ConWa Equity II, together with any
amendments thereto;

 

(e) Certificate of Formation of SWA Remainder II;

 

 

(f)

Limited Liability Company Agreement of SWA Remainder II, together with any
amendments thereto;

 

 

(g)

Certificate of Formation of SWA Remeq II;

 

 

(h)

Limited Liability Company Agreement of SWA Remeq II, together with any
amendments thereto;

 

 

(i)

Articles of Organization of Cole WW II; and

 

 

(j)

Operating Agreement of Cole WW II, together with any amendments thereto.

 

“Mortgage” shall mean (a) the Open-End Mortgage and Security Agreement, (b) the
Mortgage and Security Agreement, and (c) the Mortgage and Security Agreement,
each dated as of February 27, 2004, and each affecting one of the Properties,
from ConWa Property II and SWA Remainder II to and for the benefit of Lender,
together with the Promissory Notes and other transaction documents and
agreements executed and delivered to Lender in connection therewith.

 

“Net Lease” shall mean the Master Lease, effective as of December 28, 2001, by
and between ConWa Property II and Lessee, demising the Properties.

 

“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, estate, trust, unincorporated association, any federal,
state, county or municipal government or any bureau, department or agency
thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

 

“Properties” shall mean the Land and the improvements situated thereon, together
with all right, title and interest, if any, of ConWa Property II and SWA
Remainder II in and to all hereditaments, easements, rights-of-way, drives,
alleys, parking areas and appurtenances thereunto belonging, or in any way
appertaining to the Land (including, without limitation, all of the right, title
and interest, if any, of ConWa Property II and SWA Remainder II in and to any
land lying in the bed of any street, road or avenue, open or proposed, in front
of or adjoining the Land, to the centerline thereof, and all right, title and
interest of ConWa Property II and SWA Remainder II, if any, in and to any award
made or to be made in lieu thereof and in and to any unpaid award for damage to
the Land by reason of change of grade of any street).

 

“Purchase Price” shall have the meaning given such term in Section 2.02 of this
Agreement.

 

“Purchaser” shall have the meaning given such term in the Preamble of this
Agreement.

 

“Purchaser’s Closing Costs” shall have the meaning given such term in Section
2.04(b) of this Agreement.

 

“Purchaser Closing Documents” shall have the meaning given such term in Section
3.02(b) of this

 


--------------------------------------------------------------------------------



 

Agreement.

 

“Sale Assets” shall have the meaning given such term in the Recitals of this
Agreement.

 

“Seller” shall have the meaning given such term in the Preamble of this
Agreement.

 

“Seller Closing Documents” shall have the meaning given such term in Section
3.01(b) of this Agreement.

 

“Seller’s Closing Costs” shall have the meaning given such term in Section
2.04(a) of this Agreement.

 

“Seller’s Parties” shall have the meaning given such term in Section 2.05(b) of
this Agreement.

 

“SWA Remainder II” shall have the meaning set forth in the Recitals of this
Agreement.

 

“SWA Remeq II” shall have the meaning set forth in the Recitals of this
Agreement.

 

ARTICLE II

Agreement to Sell and Purchase;

Terms of Sale and Purchase

 

2.01         Agreement to Sell and Purchase. In consideration of the mutual
covenants and agreements set forth herein and upon and subject to the terms,
provisions and conditions of this Agreement, Seller agrees to sell, assign,
transfer and convey to Purchaser, and Purchaser agrees to purchase and acquire
from Seller, the Sale Assets, in accordance with and subject to the terms and
conditions of this Agreement.

 

2.02         Purchase Price; Prorations. The purchase price payable by Purchaser
to Seller for the Sale Assets shall be Thirteen Million Four Hundred Fifty
Thousand Dollars ($13,450,000.00) (the “Purchase Price”), of which Six Million
Two Hundred Fifteen Thousand Two Hundred Thirteen Dollars ($6,215,213.00) shall
be cash (the “Cash Portion”) and Seven Million Two Hundred Thirty-Four Thousand
Seven Hundred Eighty-Seven Dollars ($7,234,787.00) shall be by the assumption of
the Loan, payable as follows:

 

(a)           On the Closing Date, the Cash Portion shall be paid by wire
transfer of immediately available United States federal funds or other method
acceptable to Seller to the account or accounts designated by Seller.

 

(b)           Purchaser acknowledges that the Properties are net leased to the
Lessee pursuant to the Net Lease and that a triple net Base Monthly Rental (as
defined in the Net Lease) is paid by Lessee pursuant thereto. On the Closing
Date, Seller and Purchaser shall prorate the Base Monthly Rental paid under the
Net Lease for the month in which the Closing Date occurs such that there shall
be an adjustment in favor of Purchaser in an amount determined by multiplying
such Base Monthly Rental by a fraction, the numerator of which is the number of
days from and after the Closing Date through the last day of the month in which
the Closing occurs and the denominator of which is the total number of days in
the month in which the Closing occurs. It is the intention of the parties to
adjust only the Base Monthly Rental. There shall be no other prorations or
adjustments. Purchaser acknowledges that neither any bank accounts maintained by
Seller nor any funds therein will become the property of, be transferred to, or
become under the control of, the Purchaser upon the Closing.

 

 

2.03

The Closing.

 

(a)         The consummation of the sale and purchase of the Sale Assets
contemplated by this Agreement (the “Closing”) shall take place on or before
_______________ ___, 2006, as mutually agreed upon by Seller and Buyer (the
“Closing Date”).

 

(b)         On the Closing Date, Seller shall sell, assign, transfer and convey
to Purchaser all of Seller’s right, title and interest in and to the Sale Assets
by delivery to Purchaser of an instrument of assignment in the form annexed
hereto as Schedule B (the “Assignment”), and Purchaser shall pay to Seller the
Purchase Price therefor as contemplated by Section 2.02 hereof.

 

 


--------------------------------------------------------------------------------



 

 

 

 

2.04

Closing Costs.

 

(a)           In connection with the conveyance of the Sale Assets by Seller to
Purchaser, Seller shall pay the (“Seller’s Closing Costs”) fees and expenses of
Seller’s legal counsel.

 

(b)           In connection with the conveyance of the Sale Assets by Seller to
Purchaser, Purchaser shall pay the following (“Purchaser’s Closing Costs”): (i)
the fees and expenses of Purchaser’s legal counsel, (ii) all costs incurred in
connection with Purchaser’s assumption of the Loan (including Lender’s costs and
expenses) (iii) any transfer taxes, if applicable, arising in connection with
the transaction contemplated by this Agreement, (iv) the cost of Purchaser’s due
diligence investigation, and all other costs and expenses arising in connection
with the transaction contemplated herein, other than the costs that are Seller’s
responsibility pursuant to Section 2.04(a) hereof.

 

 

(c)

The provisions of this Section 2.04 shall survive the Closing.

 

 

2.05

Non-Recourse.

 

(a)           With respect to a violation of a representation by Seller
contained herein or made pursuant hereto discovered by Purchaser after the
Closing, subject to the limitation of survival of a representation set forth in
Section 3.01 hereof, Purchaser shall be entitled to commence an action to obtain
actual damages against Seller; provided, however, that Seller’s liability
hereunder shall in no event exceed an amount equal to the Purchase Price
actually received by Seller; provided, further, however, in no event shall
Purchaser have the right to collect any consequential or indirect damages from
Seller and Purchaser waives any and all such rights.

 

(b)           Anything contained in this Agreement to the contrary
notwithstanding, no recourse shall be had for the payment of any sum due under
this Agreement, or for any claim based hereon or otherwise in respect hereof
against any members, directors, officers, employees, shareholders,
policyholders, partners, affiliates, trustees, administrators or agents of
Seller or of any of the foregoing or the legal representative, heir, estate,
successor or assignee of any of the foregoing or against any other person,
partnership, corporation or trust, as principal of Seller, whether disclosed or
undisclosed (collectively, “Seller’s Parties”). It is understood and agreed by
the parties that all of the obligations of Seller under or with respect to this
Agreement may not be enforced against Seller’s Parties.

 

ARTICLE III

Representations and Warranties

 

3.01         Seller Representations and Warranties. Seller represents and
warrants to Purchaser that as of the date hereof:

 

(a)           Seller is a limited liability company, duly organized, validly
existing and in good standing under the laws of its jurisdiction of formation.

 

(b)           Seller has all requisite power and authority to execute and
deliver this Agreement and all documents, certificates, agreements, instruments
and writings it is required to deliver hereunder (collectively, the “Seller
Closing Documents”), and to perform, carry out and consummate the transactions
contemplated to be consummated by it hereby and thereby, including the power and
authority to sell, transfer and convey the interest in the Sale Assets to be
sold by it, subject to the satisfaction of the conditions precedent to Seller’s
obligations hereinafter provided. The execution, delivery and performance of
this Agreement and the other Seller Closing Documents have been duly authorized
by all necessary action of Seller, including any required approval of the
members of Seller. This Agreement does, and when executed by Seller, the other
Seller Closing Documents shall, constitute the legal, valid and binding
obligations of Seller, enforceable against Seller in accordance with their
respective terms, except as such enforceability may be limited by bankruptcy,
insolvency or similar laws and by equitable principles.

 

(c)           There is no action, suit or proceeding before any court or
governmental or other regulatory or administrative agency, commission or
tribunal pending or, to the actual knowledge of Seller,

 


--------------------------------------------------------------------------------



 

threatened against Seller or the interest in the Sale Assets to be sold by
Seller which, if determined adversely to Seller would reasonably be expected to
interfere in any material respect with the ability of Seller to perform its
obligations under this Agreement or materially and adversely affect the value of
the interest in the Sale Assets to be sold by Seller.

 

(d)           Seller has not entered into any leases for the Properties or any
of them other than the Net Lease.

 

(e)           To Seller’s actual knowledge, the Net Lease is in full force and
effect and the obligation to pay rent thereunder has commenced. Seller has not
received written notice of any uncured default from Lessee under the Net Lease.

 

(f)            At Closing, other than the lien of the Mortgage, the Sale Assets
to be sold by Seller shall be free and clear of any lien, security interest or
encumbrance thereon. There are no rights, options or other agreements of any
kind to purchase, acquire, receive or issue any interest of Seller in and to the
Sale Assets to be sold by it.

 

(g)           Each of ConWa Property II and SWA Remainder II has legal title to
its interest in the Properties, subject to the existing state of title to such
Properties.

 

(h)           Neither ConWa Property II, ConWa Equity II, SWA Remainder II, SWA
Remeq II, nor Cole WW II has incurred any liabilities, except for (i) its
obligations under the Mortgage, (ii) its obligations under the Material
Organizational Documents related to it, (iii) obligations arising from or
relating to the ownership of its interests in the Properties and, in the case of
(A) ConWa Equity II, obligations arising from or relating to the ownership of
its interest in ConWa Property II, (B) SWA Remeq II, obligations arising from or
relating to the ownership of its interest in SWA Remainder II, and (C) Cole WW
II, obligations arising from or relating to the ownership of ConWa Equity II and
SWA Remeq II, (iv) its obligations relating to the maintenance of its status as
a Delaware limited liability company (or, in the case of Cole WW II, as an
Arizona limited liability company) and the maintenance of such company’s
qualifications to do business in such other jurisdictions where it has qualified
to do business, (v) obligations arising under any matter appearing of record
against any Property, (vi) customary unsecured trade debt which will not exceed
$1,000.00 as of the Closing Date, and (vii) the obligation to pay fees to
Corporation Services Company for acting as registered agent of ConWa Property
II, ConWa Equity II, SWA Remainder II and SWA Remeq II. Neither ConWa Property
II, ConWa Equity II, SWA Remainder II, SWA Remeq II, nor Cole WW II owns any
assets, except (i) relating to the ownership of their respective interests in
any Property and relating to the ownership of its interest in ConWa Property II
(in the case of ConWa Equity II), SWA Remainder II (in the case of SWA Remeq
II), ConWa Equity II (in the case of Cole WW II), and SWA Remeq II (in the case
of Cole WW II), and (ii) bank accounts.

 

(i)            Each of ConWa Property II, ConWa Equity II, SWA Remainder II and
SWA Remeq II has been duly formed as a limited liability company and is validly
existing in good standing under the laws of the State of Delaware and has the
power and authority to own all of its respective Properties (in the case of
ConWa Property II and SWA Remainder II) and has the power and authority to own
all of its interest in ConWa Property II (in the case of ConWa Equity II) and
own all of its interest in SWA Remainder II (in the case of SWA Remeq II).

 

(j)            Cole WW II has been duly formed as a limited liability company
and is validly existing in good standing under the laws of the State of Arizona
and has the power and authority to own all of its interest in ConWa Equity II
and SWA Remeq II.

 

3.02         Purchaser Representations and Warranties. Purchaser represents and
warrants to Seller that as of the date hereof:

 

(a)           Purchaser is a limited partnership, duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
formation.

 

(b)           Purchaser has all requisite power and authority to execute and
deliver this Agreement and all documents, certificates, agreements, instruments
and writings it is required to deliver hereunder, if any

 


--------------------------------------------------------------------------------



 

(collectively, the “Purchaser Closing Documents”), and to perform, carry out and
consummate the transactions contemplated hereby and thereby. The execution,
delivery and performance of this Agreement and the other Purchaser Closing
Documents have been duly authorized by all necessary corporate action on the
part of Purchaser. This Agreement does, and when executed by Purchaser, the
other Purchaser Closing Documents shall, constitute the legal, valid and binding
obligations of Purchaser enforceable against Purchaser in accordance with their
respective terms, except as such enforceability may be limited by bankruptcy,
insolvency or similar laws and by equitable principles.

 

(c)           There is no action, suit or proceeding before any court or
governmental or other regulatory or administrative agency, commission or
tribunal pending or, to the actual knowledge of Purchaser (without any duty to
investigate), threatened against Purchaser which, if determined adversely to
Purchaser, could reasonably be expected to interfere in any material respect
with the ability of Purchaser to perform its obligations under this Agreement.

 

ARTICLE IV

Conditions

 

4.01         Seller’s Conditions. The obligation of Seller under this Agreement
to consummate the transactions contemplated hereby shall be subject to the
satisfaction of all the following conditions, any one or more of which may be
waived in writing by Seller:

 

(a)           Seller shall have received payment of the Purchase Price in
accordance with Section 2.02 of this Agreement.

 

(b)           Purchaser shall have delivered all of the documents and other
items described in Section 5.01.

 

(c)           The representations and warranties of Purchaser set forth in
Section 3.02 above shall be true and correct in all material respects.

 

4.02         Purchaser’s Conditions. The obligation of Purchaser under this
Agreement to consummate the transactions contemplated hereby shall be subject to
the satisfaction of all of the following conditions, any one or more of which
may be waived in writing by Purchaser:

 

 

(a)

Seller shall have delivered all of the documents and other items described in
Section 5.02.

 

(b)           The representations and warranties of Seller set forth in Section
3.01 above shall be true and correct in all material respects, except for any
matters pertaining to the Properties that are Lessee’s responsibility under the
Net Lease.

 

ARTICLE V

Closing Deliveries

 

5.01         Purchaser’s Closing Deliveries. At or prior to the Closing,
Purchaser shall make or cause to be made the following deliveries:

 

 

(a)

Purchaser shall have executed and delivered to Seller the Assignment.

 

(b)           Purchaser shall have delivered to Seller evidence as to the
authority of the person or persons executing documents on behalf of Purchaser.

 

5.02         Seller’s Closing Deliveries. At or prior to the Closing, Seller
shall make or cause to be made the following deliveries:

 

 

(a)

Seller shall have executed and delivered to Purchaser the Assignment.

 

 

 


--------------------------------------------------------------------------------



 

 

(b)           Seller shall have delivered to Purchaser the original or certified
copies of the Mortgage and Material Organizational Documents.

 

(c)           Seller shall have delivered to Purchaser evidence as to the
authority of the person or persons executing the Seller Closing Documents on
behalf of Seller.

 

ARTICLE VI

Miscellaneous

 

6.01         Broker. (a) Seller represents and warrants that neither Seller nor
any of its respective affiliates or any of its respective directors, officers,
partners, managers or members has dealt with anyone acting as broker, finder,
financial advisor or in any similar capacity in connection with this Agreement
or any of the transactions contemplated hereby. Seller shall indemnify, defend
and hold harmless Purchaser from any and all claims, actions, liabilities,
losses, damages and expenses, including reasonable attorneys’ fees and
disbursements, which may be asserted against or incurred by Purchaser arising
from a breach of Seller’s representation contained in this Section 6.01(a).

 

(b)           Purchaser represents and warrants that neither Purchaser nor any
of its affiliates or any of their respective directors, officers, partners,
managers or members has dealt with anyone acting as broker, finder, financial
advisor or in any similar capacity in connection with this Agreement or any of
the transactions contemplated hereby. Purchaser shall indemnify, defend and hold
harmless Seller from any and all claims, actions, liabilities, losses, damages
and expenses, including reasonable attorneys’ fees and disbursements, which may
be asserted against or incurred by Seller arising from a breach of Purchaser’s
representation contained in this Section 6.01(b).

 

6.02         Entire Agreement. This Agreement, including all schedules and
exhibits hereto, the Seller Closing Documents and the Purchaser Closing
Documents supersede all prior discussions and agreements between the parties
with respect to the subject matter hereof and thereof, and contain the sole and
entire agreement between the parties hereto with respect to the subject matter
hereof and thereof.

 

6.03         Waiver. Any term or condition of this Agreement may be waived at
any time by the party that is entitled to the benefit thereof, but no such
waiver shall be effective unless set forth in written instrument duly executed
by or on behalf of the party waiving such term or condition. No waiver by any
party of any term or condition of this Agreement, in any one or more instances,
shall be deemed to be or construed as a waiver of the same or any other term or
condition of this Agreement on any future occasion. All remedies, either under
this Agreement or by applicable law or otherwise afforded, will be cumulative
and not alternative.

 

6.04         Modification. This Agreement may be amended, supplemented or
modified only by a written instrument duly executed by or on behalf of each
party hereto.

 

6.05         Successors and Assigns. The terms and provisions of this Agreement
are intended solely for the benefit of each party hereto and their respective
successors or permitted assigns, and it is not the intention of the parties to
confer third-party beneficiary rights upon any other person. Subject to the
terms of Section 6.09 hereof, this Agreement is binding upon, inures to the
benefit of and is enforceable by the parties hereto and their respective
successors and assigns.

 

6.06         Interpretation. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future law, and if the
rights or obligations of any party hereto under this Agreement will not be
materially and adversely affected thereby, (a) such provision will be fully
severable, (b) this Agreement will be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part hereof, (c) the
remaining provisions of this Agreement will remain in full force and effect and
will not be affected by the illegal, valid or unenforceable provision or by its
severance herefrom and (d) in lieu of such illegal, invalid or unenforceable
provision, there will be added automatically as a part of this Agreement a
legal, valid and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible.

 

 

6.07

Governing Law. This Agreement shall be governed by and construed in accordance
with the laws

 

 


--------------------------------------------------------------------------------



 

of the State of Arizona applicable to a contract executed and performed in such
State, without giving effect to the conflicts of laws principles thereof.

 

6.08         Counterparts. This Agreement may be executed in any number of
counterparts, and by facsimile signature, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

6.09         Assignment. Purchaser shall not assign or transfer its rights or
obligations under this Agreement without the prior written consent of Seller,
which consent may be granted or denied in Seller’s reasonable discretion.
Notwithstanding the foregoing, Purchaser shall have the right, without Seller’s
consent, to assign this Agreement to any affiliate of Purchaser controlled by
Purchaser, provided such assignee agrees to assume, pursuant to an instrument
reasonably acceptable to Seller, the obligations of Purchaser hereunder. No
assignment of this Agreement by Purchaser shall relieve the Purchaser named
herein of its obligations hereunder and, subsequent to any such assignment, the
liability of such named Purchaser hereunder shall continue notwithstanding any
subsequent modification or amendment hereof or the release of any subsequent
purchaser hereunder from any liability, to all of which Purchaser consents in
advance. No further assignment or transfer shall be permitted.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, Seller and Purchaser have executed and delivered this
Agreement as of the day and year first above written.

 

SELLER:

 

SERIES A, LLC, an Arizona limited liability company

 

By:

/s/ John M. Pons

Name:

John M. Pons

Title:

Authorized Officer

 

 

PURCHASER:

 

COLE OPERATING PARTNERSHIP II, LP, a Delaware limited partnership

 

By:

Cole Credit Property Trust II, Inc, a Maryland corporation

 

Its:

General Partner

 

 

By:

/s/ Blair D. Koblenz

 

Name:

Blair D. Koblenz

 

Title:

Executive Vice President

 

 

 


--------------------------------------------------------------------------------



 

 



 

SCHEDULE A

 

Address

City

ST

605 Yorklyn Road

Hockessin

DE

470 North Main Street

Manahawkin

NJ

949 Montgomery Avenue

Narberth

PA

 

 

 


--------------------------------------------------------------------------------



 

 

SCHEDULE B

 

INSTRUMENT OF ASSIGNMENT AND ASSUMPTION

 

THIS INSTRUMENT OF ASSIGNMENT AND ASSUMPTION (this “Agreement”), is dated
effective as of this ______ day of _________________, 2006, between SERIES A,
LLC, an Arizona limited liability company (“Assignor”), as assignor, having an
address 2555 East Camelback Road, Suite 400, Phoenix, Arizona 85016, and COLE
OPERATING PARTNERSHIP II, LP, a Delaware limited partnership (“Assignee”), as
assignee, having an address at 2555 East Camelback Road, Suite 400, Phoenix,
Arizona 85016.

 

W I T N E S S E T H:

 

WHEREAS, Assignor owns 100% of the membership interest (the “Interest”) in Cole
WW II, LLC, an Arizona limited liability company (“Cole WW II”); and

 

WHEREAS, Assignor and Assignee are entering into this Agreement to evidence and
confirm the transfer and assignment of the Interest to Assignee, and the
assumption by Assignee of the obligations and responsibilities attendant
thereto, all from and after the date hereof.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Assignor hereby transfers, assigns and conveys
to Assignee, its successors and assigns forever, the Interest from and after the
date hereof.

 

TO HAVE AND TO HOLD, unto Assignee, its successors and assigns, FOREVER.

 

Assignor makes no representation or warranty, express or implied, in fact or by
law, with respect to the assets being conveyed hereunder, except as represented
and warranted by Assignor in the Purchase and Sale Agreement, dated as of
________________ ___, 2005, between Assignor and Assignee (the Purchase
Agreement”), subject to the conditions and limitations set forth therein.

 

Assignee hereby accepts such transfer, assignment and conveyance and assumes all
of the obligations of Assignor under the Material Organizational Documents (as
defined in the Purchase Agreement) arising from and after the date hereof, and
agrees to be bound by the terms contained in the Material Organizational
Documents.

 

Assignor withdraws, and relinquishes any and all of its right, title and
interest, as a Member and as Manager of Cole WW II, from and after the date
hereof. Assignee unconditionally and irrevocably consents to such withdrawal.

 

This Agreement shall be binding upon, inure to the benefit of, and be
enforceable by Assignor and Assignee, and their respective successors and
assigns.

 

Whenever possible, each provision hereof shall be interpreted in such a manner
as to be effective and valid under applicable law, but if any provision hereof
shall be prohibited by or invalid under such law, then such provision shall be
ineffective to the extent of such prohibition or invalidity without invalidating
the remainder of such provision or the remaining provisions of this Agreement.
This Agreement may not be modified, amended, altered or changed, nor any
provision hereof waived, except in writing with the mutual consent of all
parties hereto.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of Arizona (without reference to conflicts of laws principles).

 

This Agreement may be executed in any number of counterparts, each of which
shall be an original, but all of which when taken together shall constitute a
single original.

 

IN WITNESS WHEREOF, Assignor and Assignee have executed this Agreement on the
date first set forth above.

 

 


--------------------------------------------------------------------------------



 

 

                

ASSIGNOR:

 

SERIES A, LLC,

an Arizona limited liability company

 

By:

 

Name:

John M. Pons

Title:

Authorized Officer

 

 

ASSIGNEE:

 

COLE OPERATING PARTNERSHIP II, LP,

a Delaware limited partnership

 

By:

Cole Credit Property Trust II, Inc, a Maryland corporation

 

Its:

General Partner

 

 

By:

 

 

Name:

Blair D. Koblenz

 

Title:

Executive Vice President

 

 

 

 

 

 